UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 577 N. Garden Ridge Blvd. Lewisville, Texas75067 (972) 420-4189 Indicate by check mark whether PNM Resources, Inc. (“PNMR”) and Public Service Company of New Mexico (“PNM”) (1)have filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)have been subject to such filing requirements for the past 90 days.YESüNO Indicate by check mark whether Texas-New Mexico Power Company (“TNMP”) (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YES NOü(NOTE:As a voluntary filer, not subject to the filing requirements, TNMP filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months.) Indicate by check mark whether the registrants have submitted electronically and posted on its corporate Web sites, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESNO(No Interactive Data Files required to be submitted) Indicate by check mark whether PNMR is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filerü Accelerated filer Non-accelerated filer Indicate by check mark whether each of PNM and TNMP is a large accelerated filer, accelerated filer, or non-accelerated filer (as defined in Rule 12b-2 of the Act). Large accelerated filer Accelerated filer Non-accelerated filerü Indicate by check mark whether any of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOü As of April 30, 2009, 86,620,391 shares of common stock, no par value per share, of PNMR were outstanding. The total number of shares of common stock of PNM outstanding as of April 30, 2009 was 39,117,799 all held by PNMR (and none held by non-affiliates). The total number of shares of common stock of TNMP outstanding as of April 30, 2009 was 6,358 all held indirectly by PNMR (and none held by non-affiliates). PNM AND TNMP MEET THE CONDITIONS SET FORTH IN GENERAL INSTRUCTIONS (H) (1) (a) AND (b) OF FORM 10-Q AND ARE THEREFORE FILING THIS FORM WITH THE REDUCED DISCLOSURE FORMAT PURSUANT TO GENERAL INSTRUCTION (H) (2). This combined Form 10-Q is separately filed by PNMR, PNM and TNMP. Information contained herein relating to any individual registrant is filed by such registrant on its own behalf. Each registrant makes no representation as to information relating to the other registrants. Whenthis Form 10-Q is incorporated by reference into any filing with the SEC made by PNMR, PNM or TNMP, as a registrant, the portions of this Form 10-Q that relate to eachother registrantare not incorporated by reference therein. 2 PNM RESOURCES, INC. AND SUBSIDIARIES PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARY TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES INDEX Page No. GLOSSARY 4 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) PNM RESOURCES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 6 Condensed Consolidated Balance Sheets 7 Condensed Consolidated Statements of Cash Flows 9 Condensed Consolidated Statements of Changes in PNMR Common Stockholders’ Equity 11 Condensed Consolidated Statements of Comprehensive Income (Loss) 12 PUBLIC SERVICE COMPANY OF NEW MEXICO AND SUBSIDIARIES Condensed Consolidated Statements of Earnings (Loss) 13 Condensed Consolidated Balance Sheets 14 Condensed Consolidated Statements of Cash Flows 16 Condensed Consolidated Statements of Changes in PNM Common Stockholder’s Equity 18 Condensed Consolidated Statements of Comprehensive Income (Loss) 19 TEXAS-NEW MEXICO POWER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Earnings 20 Condensed Consolidated Balance Sheets 21 Condensed Consolidated Statements of Cash Flows 23 Condensed Consolidated Statements of Changes in Common Stockholder’s Equity 25 Condensed Consolidated Statements of Comprehensive Income 26 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 27 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION 65 AND RESULTS OF OPERATIONS ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 83 ITEM 4.CONTROLS AND PROCEDURES 89 PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 90 ITEM 1A.RISK FACTORS 90 ITEM 6.EXHIBITS 91 SIGNATURE 93 3 GLOSSARY Definitions: Afton Afton Generating Station AG New Mexico Attorney General ALJ Administrative Law Judge Altura Optim Energy Twin Oaks, LP; formerly known as Altura Power L.P. Altura Cogen Optim Energy Altura Cogen, LLC; formerly known as Altura Cogen, LLC (the CoGen Lyondell Power Generation Facility) AOCI Accumulated Other Comprehensive Income APS Arizona Public Service Company, which is the operator and a co-owner of PVNGS and Four Corners APB Accounting Principles Board BART Best Available Retrofit Technology Board Board of Directors of PNMR Cal PX California Power Exchange Cascade Cascade Investment, L.L.C. Continental Continental Energy Systems, L.L.C. CRHC Cap Rock Holding Corporation, a subsidiary of Continental CTC Competition Transition Charge Decatherm Million BTUs Delta Delta-Person Limited Partnership DOE Department of Energy ECJV ECJV Holdings, LLC EIP Eastern Interconnection Project EITF Emerging Issues Task Force EnergyCo EnergyCo, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; now known as Optim Energy EPA United States Environmental Protection Agency EPE El Paso Electric Company ERCOT Electric Reliability Council of Texas ESPP Employee Stock Purchase Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number FIP Federal Implementation Plan First Choice First Choice Power, L. P. and Subsidiaries Four Corners Four Corners Power Plant FPPAC Fuel and Purchased Power Adjustment Clause FSP FASB Staff Position GAAP Generally Accepted Accounting Principles in the United States of America GEaR Gross Earnings at Risk GHG Greenhouse Gas Emissions GWh Gigawatt hours IBEW International Brotherhood of Electrical Workers, Local 611 KWh Kilowatt Hour LBB Lehman Brothers Bank, FSB, a subsidiary of LBH LBH Lehman Brothers Holdings Inc. LCC Lyondell Chemical Company Lordsburg Lordsburg Generating Station Luna Luna Energy Facility MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations Moody’s Moody’s Investor Services, Inc. MW Megawatt MWh Megawatt Hour Navajo Acts Navajo Nation Air Pollution Prevention and Control Act, the Navajo Nation Safe Drinking Water Act, and the Navajo Nation Pesticide Act NDT Nuclear Decommissioning Trusts for PVNGS Ninth Circuit United States Court of Appeals for the Ninth Circuit 4 NMED New Mexico Environment Department NMGC New Mexico Gas Company, a subsidiary of Continental NMPRC New Mexico Public Regulation Commission NOX Nitrogen Oxides NOI Notice of Inquiry NRC United States Nuclear Regulatory Commission O&M Operations and Maintenance OCI Other Comprehensive Income Optim Energy Optim Energy, LLC, a limited liability company, owned 50% by each of PNMR and ECJV; formerly known as EnergyCo PG&E Pacific Gas and Electric Co. PNM Public Service Company of New Mexico and Subsidiaries PNM Facility PNM’s $400 Million Unsecured Revolving Credit Facility PNMR PNM Resources, Inc. and Subsidiaries PNMR Facility PNMR’s $600 Million Unsecured Revolving Credit Facility PPA Power Purchase Agreement PRP Potential Responsible Party PUCT Public Utility Commission of Texas PVNGS Palo Verde Nuclear Generating Station REC Renewable Energy Certificates REP Retail Electricity Provider RFP Request for Proposal RMC Risk Management Committee SEC United States Securities and Exchange Commission SFAS FASB Statement of Financial Accounting Standards SJCC San Juan Coal Company SJGS San Juan Generating Station SO2 Sulfur Dioxide SPS Southwestern Public Service Company SRP Salt River Project S&P Standard and Poor’s Ratings Services TECA Texas Electric Choice Act Term Loan Agreement PNM’s $300 Million Unsecured Delayed Draw Term Loan Facility TNMP Bridge Facility TNMP’s $100 Million Bridge Term Loan Credit Agreement TNMP Facility TNMP’s $200 Million Unsecured Revolving Credit Facility TNMP Texas-New Mexico Power Company and Subsidiaries TNP TNP Enterprises, Inc. and Subsidiaries Twin Oaks Assets of Twin Oaks Power, L.P. and Twin Oaks Power III, L.P. Valencia Valencia Energy Facility VaR Value at Risk Accounting Pronouncements (as amended and interpreted): FIN 46R FIN 46R “Consolidation of Variable Interest Entities an Interpretation of ARB No. 51” FSP FAS 157-2 FSP FAS 157-2 “Effective Date of FASB Statement No. 157” SFAS 5 SFAS No. 5 “Accounting for Contingencies” SFAS 57 SFAS No. 57 “Related Party Disclosures” SFAS 106 SFAS No. 106 “Employers' Accounting for Postretirement Benefits Other Than Pensions” SFAS 112 SFAS No. 112 “Employers’ Accounting for Postemployment Benefits – an amendment of FASB Statements No. 5 and 43” SFAS 128 SFAS No. 128 “Earnings per Share” SFAS 133 SFAS No. 133 “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141 “Business Combinations” SFAS 144 SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS 157 SFAS No. 157 “Fair Value Measurements” SFAS 160 SFAS No. 160 “Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51” SFAS 161 SFAS No. 161 “Disclosures about Derivative Instruments and Hedging Activities—an amendment of FASB Statement No. 133” 5 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) Three Months Ended March 31, 2009 2008 (In thousands, except per share amounts) Operating Revenues: Electric $ 385,803 $ 364,403 Other 62 100 Total operating revenues 385,865 364,503 Operating Expenses: Cost of energy 181,248 234,380 Administrative and general 62,138 47,362 Energy production costs 48,557 51,204 Regulatory disallowances - 30,248 Depreciation and amortization 36,071 34,037 Transmission and distribution costs 14,017 13,376 Taxes other than income taxes 13,931 12,867 Total operating expenses 355,962 423,474 Operating income (loss) 29,903 (58,971 ) Other Income and Deductions: Interest income 5,223 5,530 Gains (losses) on investments held by NDT (4,382 ) (3,705 ) Other income 23,164 890 Equity in net earnings (loss) of Optim Energy 1,395 (25,083 ) Other deductions (2,360 ) (3,882 ) Net other income (deductions) 23,040 (26,250 ) Interest Charges: Interest on long-term debt 24,200 18,908 Other interest charges 4,749 8,927 Total interest charges 28,949 27,835 Earnings (Loss) before Income Taxes 23,994 (113,056 ) Income Taxes (Benefit) 7,587 (42,053 ) Earnings (Loss) from Continuing Operations 16,407 (71,003 ) Earnings from Discontinued Operations, net of Income Taxes of $43,842 and $13,655 81,675 22,499 Net Earnings (Loss) 98,082 (48,504 ) Earnings Attributable to Valencia Non-controlling Interest (2,579 ) - Preferred Stock Dividend Requirements of Subsidiary (132 ) (132 ) Net Earnings (Loss) Attributable to PNMR $ 95,371 $ (48,636 ) Earnings (Loss) from Continuing Operations Attributable to PNMR per Common Share: Basic $ 0.15 $ (0.93 ) Diluted $ 0.15 $ (0.93 ) Net Earnings (Loss) Attributable to PNMRper Common Share: Basic $ 1.04 $ (0.63 ) Diluted $ 1.04 $ (0.63 ) Dividends Declared per Common Share $ 0.125 $ 0.230 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 6 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2009 2008 (In thousands) ASSETS Current Assets: Cash and cash equivalents $ 70,470 $ 140,619 Special deposits 3,480 3,480 Accounts receivable, net of allowance for uncollectible accounts of $18,659 and $21,466 102,949 119,174 Unbilled revenues 66,368 81,126 Other receivables 89,149 73,083 Materials, supplies, and fuel stock 47,450 49,397 Regulatory assets 1,537 1,541 Derivative instruments 72,259 51,250 Income taxes receivable - 49,584 Current assets of discontinued operations - 107,986 Other current assets 83,928 75,393 Total current assets 537,590 752,633 Other Property and Investments: Investment in PVNGS lessor notes 154,172 168,729 Equity investment in Optim Energy 254,279 239,950 Investments held by NDT 107,992 111,671 Other investments 31,833 32,966 Non-utility property, net of accumulated depreciation of $2,938 and $2,582 8,768 9,135 Total other property and investments 557,044 562,451 Utility Plant: Electric plant in service 4,387,225 4,329,169 Common plant in service and plant held for future use 156,907 147,576 4,544,132 4,476,745 Less accumulated depreciation and amortization 1,569,235 1,545,950 2,974,897 2,930,795 Construction work in progress 186,405 202,556 Nuclear fuel, net of accumulated amortization of $19,671 and $16,018 67,283 58,674 Net utility plant 3,228,585 3,192,025 Deferred Charges and Other Assets: Regulatory assets 490,334 629,141 Goodwill 321,310 321,310 Other intangible assets, net of accumulated amortization of $4,822 and $4,672 27,017 27,167 Derivative instruments 29,500 25,620 Non-current assets of discontinued operations - 561,915 Other deferred charges 86,182 75,720 Total deferred charges and other assets 954,343 1,640,873 $ 5,277,562 $ 6,147,982 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 7 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, 2009 2008 (In thousands, except share information) LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Short-term debt $ 145,600 $ 744,667 Current installments of long-term debt 38,004 205,694 Accounts payable 102,952 174,068 Accrued interest and taxes 141,595 51,618 Regulatory liabilities 8,776 1,746 Derivative instruments 61,340 33,951 Current liabilities of discontinued operations - 77,082 Other current liabilities 113,793 139,562 Total current liabilities 612,060 1,428,388 Long-term Debt 1,530,906 1,379,011 Deferred Credits and Other Liabilities: Accumulated deferred income taxes 437,792 572,719 Accumulated deferred investment tax credits 22,437 23,834 Regulatory liabilities 327,911 327,175 Asset retirement obligations 66,732 63,492 Accrued pension liability and postretirement benefit cost 243,713 246,136 Derivative instruments 14,769 6,934 Non-current liabilities of discontinued operations - 94,615 Other deferred credits 143,994 149,237 Total deferred credits and other liabilities 1,257,348 1,484,142 Total liabilities 3,400,314 4,291,541 Commitments and Contingencies (See Note 9) Cumulative Preferred Stock of Subsidiary without mandatory redemption requirements ($100 stated value, 10,000,000 shares authorized: issued and outstanding 115,293 shares) 11,529 11,529 Equity: PNMR Convertible Preferred Stock, Series A without mandatory redemption requirements (no stated value, 10,000,000 shares authorized: issued and outstanding 477,800 shares) 100,000 100,000 PNMR common stockholders’ equity: Common stock outstanding (no par value, 120,000,000 shares authorized: issued and outstanding 86,607,560 and 86,531,644 shares) 1,288,536 1,288,168 Accumulated other comprehensive income (loss), net of income taxes (27,743 ) 30,948 Retained earnings 411,239 327,290 Total PNMR common stockholders’ equity 1,672,032 1,646,406 Non-controlling interest in Valencia 93,687 98,506 Total equity 1,865,719 1,844,912 $ 5,277,562 $ 6,147,982 The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 8 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 (In thousands) Cash Flows From Operating Activities: Net earnings (loss) $ 98,082 $ (48,504 ) Adjustments to reconcile net earnings (loss) to net cash flows from operating activities: Depreciation and amortization 42,305 39,855 Amortization of pre-payments on PVNGS firm-sales contracts (6,330 ) - Bad debt expense 14,908 4,127 Deferred income tax expense (benefit) (85,899 ) (24,849 ) Equity in net (earnings) loss of Optim Energy (1,395 ) 25,083 Net unrealized losses on derivatives 6,955 18,015 Realized losses on investments held by NDT 4,382 3,705 Gain on sale of PNM Gas (111,006 ) - Gain on reacquired debt (7,467 ) - Stock based compensation expense 1,070 1,983 Regulatory disallowances - 30,248 Other, net 333 (2,891 ) Changes in certain assets and liabilities: Customer accounts receivable and unbilled revenues (3,211 ) 5,964 Materials, supplies, and fuel stock 2,098 525 Other current assets (1,034 ) 9,156 Other assets 1,386 (360 ) Accounts payable (79,025 ) (17,754 ) Accrued interest and taxes 139,815 (12,873 ) Other current liabilities (26,815 ) (9,168 ) Other liabilities (4,440 ) 2,562 Net cash flows from operating activities (15,288 ) 24,824 Cash Flows From Investing Activities: Utility plant additions (75,442 ) (77,793 ) Proceeds from sales of investments held by NDT 44,391 36,635 Purchases of investments held by NDT (44,724 ) (36,760 ) Proceeds from sale of PNM Gas 640,620 - Return of principal on PVNGS lessor notes 11,458 10,645 Reduction in restricted special deposits - 2,554 Other, net (15,596 ) (3,183 ) Net cash flows from investing activities 560,707 (67,902 ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 9 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2009 2008 (In thousands) Cash Flows From Financing Activities: Short-term borrowings (repayments), net (599,067 ) 71,100 Long-term borrowings 309,242 - Repayment of long-term debt (314,079 ) - Issuance of common stock 620 1,309 Proceeds from stock option exercise - 86 Purchase of common stock to satisfy stock awards (803 ) (1,140 ) Excess tax (shortfall) from stock-based payment arrangements (519 ) (380 ) Dividends paid (11,546 ) (17,934 ) Payments received on PVNGS firm-sales contracts 7,634 - Other, net (7,075 ) (3 ) Net cash flows from financing activities (615,593 ) 53,038 Change in Cash and Cash Equivalents (70,174 ) 9,960 Cash and Cash Equivalents at Beginning of Period 140,644 17,791 Cash and Cash Equivalents at End of Period $ 70,470 $ 27,751 Supplemental Cash Flow Disclosures: Interest paid, net of capitalized interest $ 29,240 $ 41,321 Income taxes paid (refunded), net $ (1,777 ) $ (4,176 ) The accompanying notes, as they relate to PNMR, are an integral part of these financial statements. 10 PNM RESOURCES, INC. AND SUBSIDIARIES CONDENSED
